Citation Nr: 1415749	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  99-07 608	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased (compensable) disability rating for a burn scar of the right thigh. 

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

5.  Entitlement to initial disability ratings in excess of 10 percent from January 14, 2008 to June 9, 2009 and 30 percent as of June 10, 2009 for coronary artery disease.

6.  Whether there was a valid claim of clear and unmistakable error (CUE) in the rating decision of 1993 that evaluated the burn scar as noncompensable rather than at a 10 percent disability rating.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 and from August 15, 1993 to September 30, 1993.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Des Moines, Iowa and Lincoln, Nebraska.  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, dismissed a claim of entitlement to TDIU; denied the claims of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and whether there was a valid claim of CUE in the rating decision of 1993 that evaluated the burn scar as noncompensable rather than at a 10 percent disability rating.  The decision also partially granted the claims of entitlement to a compensable disability rating for a burn scar of the right thigh, and entitlement to initial disability ratings in excess of 10 percent from January 14, 2008 to June 9, 2009 and 30 percent as of June 10, 2009 for coronary artery disease.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that dismissed a claim of entitlement to TDIU; denied the claims of entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and whether there was a valid claim of CUE in the rating decision of 1993 that evaluated the burn scar as noncompensable rather than at a 10 percent disability rating, and partially granted the claims of entitlement to a compensable disability rating for a burn scar of the right thigh and entitlement to initial disability ratings in excess of 10 percent from January 14, 2008 to June 9, 2009 and 30 percent as of June 10, 2009 for coronary artery disease, is vacated.  The remainder of the June 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

